Citation Nr: 0942971	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for right inguinal 
herniorrhaphy, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from May 1978 to March 
1991, April 2000 to August 2000, and February 2001 to October 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claim.  During the 
pendency of this appeal, the Veteran moved, and accordingly, 
the RO in Atlanta, Georgia, currently has jurisdiction over 
this case.  

In his February 2005 substantive appeal and in an April 2005 
statement, the Veteran made contentions regarding kidney 
stones.  This matter is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In his February 2005 substantive appeal, the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
He was scheduled for a hearing in February 2009; however, 
seven days prior to the hearing date, the Veteran requested 
that his hearing be re-scheduled because he was scheduled to 
undergo surgery on the same day as the hearing.  The RO re-
scheduled the hearing for July 8, 2009; however, eight days 
prior to the re-scheduled hearing, the Veteran requested that 
his hearing again be re-scheduled, as he had just started a 
new job and had not yet accumulated enough leave in order to 
attend the hearing.   He went on to request that the hearing 
be re-scheduled for November 2009, when he would have enough 
leave built up.  Accordingly, as the Veteran has provided 
good cause for a request for a change in the hearing date, 
his hearing before a Veteran's Law Judge should be 
rescheduled.  Since the RO is responsible for scheduling 
hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
Atlanta, Georgia, RO before a Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

